Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsible to the amendment filed 9/24/2021. Applicant amended claims 1, 4, 6, 9, 12 – 13, 15 – 18; claims 1 – 20 are pending in this application.

Response to Arguments
Examiner contacted Mr. Tait Swanson on 10/18/2021 regarding clarification of claim 5, examiner thanks Mr. Swanson for his time. A subsequent attempt by examiner to contact Mr. Swanson on 10/19/2021 to advance prosecution was not successful. 
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely only on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 15 has been considered but is moot because the new ground of rejection does not rely on interpretation of the reference applied in the prior rejection of record specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Rush (2,707,484).
Regarding claim 1, Rush discloses a valve actuator comprising an actuator housing (39m, 14m, 40m, Fig. 5) with a reciprocation axis, a piston (47m, Fig. 5) having a first central axis along the reciprocation axis, wherein the piston is configured to reciprocate within the actuator housing (39m, 14m, 40m, Fig. 5) along the reciprocation axis. Rush discloses a port (100, Fig. 5) in the actuator housing (39m, 14m, 40m, Fig. 5), a chamber disposed between the piston (47m, Fig. 5) and a portion (39m, Fig. 5) of the actuator housing with the port for fluid communication with the port of a working fluid. Rush further discloses a projection (108, 104, 101, Fig. 5) having a second central axis radially offset from the first central axis of the piston, wherein the projection is disposed in the chamber, wherein the projection (108, 104 101, Fig. 5) – examiner maintains the element 108 of the projection is directly coupled to the piston (47m, Fig. 5) - and is moveable directly by the piston (47m, Fig. 5) to reduce a flow area in the chamber that causes a reduction in speed of the piston prior to reaching a stop position (Col 7, Lines 25 – 45).  
Regarding claim 2, Rush discloses the projection (108, 104, 101, Fig. 5) is extendable into the port (100, Fig. 5).  
Regarding claim 3, Rush discloses the projection (108, 104, 101, Fig. 5) is coaxial with the port (100, Fig. 5). 
Regarding claim 5, examiner is interpreting the element 39m disclosed by Rush as the cover. Rush discloses a valve stem (37m, Fig. 5) coupled to the piston (47m, Fig. 5) along the first central axis, wherein the valve stem (37m, Fig. 5) extends through a central bore in a cover (39m, Fig. 5) of the actuator housing, and the port (100, Fig. 5) is disposed in the cover.
Regarding claim 20, Rush discloses the projection (108, 101, 104, Fig. 5) comprises a plug (104, Fig. 5) configured to plug the port (100, Fig. 5) as the piston (47m, Fig. 5) moves toward the stop position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15 – 17 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Rush (2,707,484) in view of US Patent to Adams (9,933,084).
Regarding claim 15, Rush discloses a valve for stopping and starting the flow of a process fluid, the valve comprising a valve housing (10, Fig. 1) including a flow passage an actuator (39m, 14m, 40m, Fig. 5) configured to use a working fluid, the actuator including: an actuator housing (39m, 14m, 40m, Fig. 5) having a reciprocation axis, a piston (47m, Fig. 5) configured to move within the actuator housing along the reciprocation axis, a chamber disposed between the piston (47m, Fig. 5) and a portion (39m, Fig. 5) of the actuator housing. Rush further discloses a port (100, Fig. 5) in the actuator housing for working fluid communication with the chamber, a variable flow area through which the working fluid flows when passing between the chamber and the port when the piston moves; and a plug (108, 101, 104, Fig. 5) coupled to and protruding from an axial end face of the piston (47m) where in the plug (108, 101, 104, Fig. 5) is configured to move with the piston (47m, Fig. 5) in the chamber and extend into the port (100, Fig. 5) to reduce the variable flow area as the piston (47m, Fig. 5) moves toward a stop position.
Rush does not disclose a gate configured to slide within the housing to open or close the flow passage. However, Adams teaches a gate valve operated by a piston actuator. Therefore, a person having ordinary skill in the art would adapt the piston operated actuator teaching of Rush to a gate valve taught by Adams to in order to have a valve that can have controlled movement as the piston approaches the final position and can be operated by a minimal amount of actuated fluid.
Regarding claims 16, in the combination, Rush discloses the reduced flow area – where element 110 (Fig. 5) interacts with port 100 (Fig. 5) - is less than the port flow area (cross-sectional area of the port 100 (Fig. 5)).
Regarding claim 17, in the combination, Rush discloses the projection (108, 101, 104. Fig. 5) is directly coupled to the piston.
Regarding claim 19, in the combination, Rush discloses the projection (108, 101, 104, Fig. 5) comprises a plug (104, Fig. 5) configured to plug the port as the piston moves toward the stop position . 
Claims 6 – 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Rush (2,707,484) in view of US Patent to Adams (9,933,084) and in further view of US Patent to Huebsch et al. (4,407,329).
Regarding claims 6 and 18, Rush discloses a valve for stopping and starting the flow of a process fluid, the valve comprising a valve housing (10, Fig. 1) including a flow passage an actuator (39m, 14m, 40m, Fig. 5) configured to use a working fluid, the actuator including: an actuator housing (39m, 14m, 40m, Fig. 5) having a reciprocation axis, a piston (47m, Fig. 5) configured to move within the actuator housing along the reciprocation axis, a chamber disposed between the piston (47m, Fig. 5) and a portion (39m, Fig. 5) of the actuator housing. Rush further discloses a port (100, Fig. 5) in the actuator housing for working fluid communication with the chamber, a variable flow area through which the working fluid flows when passing between the chamber and the port when the piston moves; and a projection (108, 101, 104, Fig. 5) having a first central axis aligned with a second central axis of the port, wherein the projection is configured to reduce the variable flow area as the piston moves toward a stop position.
Rush does not disclose a gate configured to slide within the housing to open or close the flow passage or the projection is not biased by a spring. 
Regarding the gate valve, Adams teaches a gate valve operated by a piston actuator. Therefore, a person having ordinary skill in the art would adapt the piston operated actuator teaching of Rush to a gate valve taught by Adams to in order to have a valve that can have controlled movement as the piston approaches the final position and can be operated by a minimal amount of actuated fluid. 
Regarding the projection not biased by a spring, Huebsch et al. in the same field of endeavor, teach a floating projection (248, Fig. 10) that is used to control the flow of fluid through a channel. Therefore a person having ordinary skill in the art would adapt the floating projection to control the flow of fluid in a channel teaching of Huebsch et al. to the piston arrangement disclosed by Rush as a simple substitution of one known element for another to obtain predictable results.
Regarding claim 7, in the combination, Rush discloses the projection (108, 101, 104, Fig. 5) is extendable coaxially into the port (100, Fig. 5).  
 
	Regarding claim 9, in the combination, Rush discloses the projection (108, 101, 104. Fig. 5) is directly coupled to the piston.
	Regarding claim 10, in the combination, Rush discloses the reduced flow area – where element 110 (Fig. 5) interacts with port 100 (Fig. 5) - is than the port flow area (cross-sectional area of the port 100 (Fig. 5)). 
	Regarding claim 11, in the combination, Rush discloses the projection (108, 101, 104, Fig. 5) comprises a plug (104, Fig. 5) configured to plug the port as the piston moves toward the stop position (examiner maintains the plug would plug the port before the piston would stop when fluid is drained from the chamber). 
	Regarding claim 12, Rush discloses element 108 is coupled to and protrudes from an axial end face of the piston (47m).
	Regarding claim 14, Rush discloses element (104) of the projection (108, 101, 104, Fig. 5) is a tapered body and extends into the port (100, Fig. 5) as the projection (108, 101, 104, Fig. 5) moves. 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753